ON MOTION FOR REHEARING
RAMSEY, Chief Justice.
The Plaintiff in its motion for rehearing complains of this Court’s opinion stating that the opinion, as written, too prominently implies that there was a price fixing scheme underlying the suit and that the Court’s opinion should be corrected to remove any implication of unlawful conspiracy. Plaintiff asserts that; (1) There was no meeting of the other operators prior to the institution of the suit; and, (2) The suit was well on its way when the other operators contributed to the expense, and therefore there was no evidence of any “prearranged percentage basis.”
The record reflects that the original petition in this case was filed on June 23, 1972. Plaintiff testified that the first meeting of the operators was held in March, which was prior to the institution of the suit.
A second meeting was held in July. The record does not disclose, however, at what point in time the percentage participation was agreed on, therefore, the use of the words “a prearranged percentage basis” would appear inappropriate, and such wording should be changed to “an agreed percentage basis”.
With this correction, the Motion for Rehearing is overruled.